DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 29 March 2021 has been entered.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “flat central portion” of claims 34 and 39, “central portion” of claims 41 and 42 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be 

 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 34-42 and 49 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The feature, “a flat central portion” in claims 34 and 49 were not described in the specification in such a way as to allow one of ordinary skill in the art to determine the metes and bounds of the claim.
The feature, “a central portion” in claims 41 and 42 were not described in the specification in such a way as to allow one of ordinary skill in the art to determine the metes and bounds of the claim.
Claim 41 recites the limitation "central portion" in lines 1 and 2.  There is insufficient antecedent basis for this limitation in the claim.
41 recites the limitation "widened" in line 2.  There is insufficient antecedent basis for this limitation in the claim.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.


    PNG
    media_image1.png
    326
    609
    media_image1.png
    Greyscale


Claim Rejections - 35 USC § 103
Claims 34-39, 41-42 and 49 is/are rejected under 35 U.S.C. 103 as being unpatentable over Aoki et al. (U.S. 2009/0139994 A1) and in view of Powell (U.S. 6,019,348 A).
With regard to claim 34, Aoki discloses a base (Aoki, top third of 30, Fig. 7) made of plastic material (Aoki; ¶ 91) capable of being used as a tank accessory for a motor vehicle, comprising: protrusions (Aoki, 34, Figs. 9 and 10) capable of being welded on a pre-form during production of the tank by blow molding of the pre-form; wherein the base includes a solid surface (Aoki, 33, Fig. 10) recessed from the protrusions, the solid surface including a 
Aoki does not disclose wherein the solid surface surrounds openings, and the solid surface includes, on the same side, a flat central portion and a peripheral portion that raises in the direction of tops of protrusions, ending at a base of the protrusions, the protrusions are on the same side as the central and peripheral portions.
Powell teaches a solid surface (Powell, 342, Fig. 13) that surrounds openings (Powell, 343, Fig. 13), and the solid surface includes, on the same side, a flat central portion (Powell Annotated Fig. 15) and a peripheral portion that raises in the direction of tops of protrusions (Powell Annotated Fig. 15), ending at a base of the protrusions, the protrusions are on the same side as the central and peripheral portions (Powell Annotated Fig. 15).
It would have been obvious to a person skilled in the art at the time the invention was made to use the teaching of the quick-connector as taught by Powell to modify the invention of Aoki in order to provide an improved fuel pipe-fuel tank quick-connect apparatus (Powell; C1:L50-51).
With regard to claim 35, Aoki-Powell as applied in claim 34 above discloses the claimed invention wherein the area of the part of the solid surface which is without protrusions is at least equal to twice the area of the solid surface which is occupied by the protrusions (Aoki, Fig. 10).
With regard to claim 36, Aoki-Powell as applied in claim 34 above discloses the claimed invention wherein the protrusions are ribs (Aoki, Fig. 11).
With regard to claim 37, Aoki-Powell as applied in claim 34 above discloses the claimed invention wherein the solid surface has a circular contour (Aoki, Fig. 10).

It would have been obvious to a person skilled in the art at the time of filing the invention to use the teaching of the opening being symmetrical around the solid surface as taught by Powell to modify the invention of Aoki-Powell in order to provide an improved method for making such a quick-connection of a fuel fill pipe to a fuel tank that is made of polyethylene or other suitable plastic material (Powell; C1:L52-54).
With regard to claim 39, Aoki-Powell as applied in claim 34 above discloses the claimed invention wherein the ribs are peripheral on the solid surface (Aoki, Fig. 10).
With regard to claim 41, Aoki-Powell as applied in claim 34 above discloses the claimed invention.
Further, Powell teaches wherein the solid surface includes a central portion (Powell Annotated Fig. 15) and a peripheral portion (Powell Annotated Fig. 15) that widens in the direction of tops of protrusions (Powell Annotated Fig. 15), ending at a base of the protrusions (Powell Annotated Fig. 15).
It would have been obvious to a person skilled in the art at the time of filing the invention to use the teaching of the solid surface that includes a central portion and peripheral portion that widens in the direction of the tops of the protrusions in order to provide an improved fuel pipe-fuel tank quick-connect apparatus that provides predictable and controllable geometry (C1:L55-56).
With regard to claim 42, Aoki-Powell as applied in claim 41 above discloses the claimed invention (Aoki, Fig. 10).
o with the central portion.
It would be obvious to a user skilled in the art at the time of the effective filing date of the invention to make the angle as claimed. 
In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. MPEP 2144.04(IV)(A).
With regard to claim 49, Aoki discloses a base (Aoki, top third of 30, Fig. 7) made of plastic material (Aoki; ¶ 91) capable of being used as a tank accessory for a motor vehicle, comprising: protrusions (Aoki, 34, Figs. 9 and 10) capable of being welded on a pre-form during production of the tank by blow molding of the pre-form; wherein the base includes a solid surface (Aoki, 33, Fig. 10) recessed from the protrusions, the solid surface including a part which is without protrusions (Aoki, 33 less protrusions, Fig. 10) and a part which is occupied by the protrusions (Aoki, Fig. 10); the area of the part of the solid surface which is without protrusions is at least equal to one times the area of the solid surface which is occupied by the protrusions (Aoki, Fig. 10). 
Aoki does not disclose wherein the solid surface surrounds openings, and the solid surface includes, on the same side, a flat central portion and a peripheral portion that widens in the direction of tops of protrusions, ending at a base of the protrusions, the protrusions are on the same side as the central and peripheral portions.

It would have been obvious to a person skilled in the art at the time the invention was made to use the teaching of the quick-connector as taught by Powell to modify the invention of Aoki in order to provide an improved fuel pipe-fuel tank quick-connect apparatus (Powell; C1:L50-51).

Claim 40 is/are rejected under 35 U.S.C. 103 as being unpatentable over Aoki and in view of Powell as applied in claim 34 above in further view of Watson et al. (U.S. 2014/0110416 A1).
With regard to claim 40, Aoki-Powell as applied in claim 34 above discloses the claimed invention.
Aoki-Powell does not disclose wherein at least one of the openings is bordered by a protrusion.
Watson teaches a base (Watson, 10, Fig. 1) where at least one opening is bordered by a protrusion (Watson, 76, Fig. 7).
It would have been obvious to a person skilled in the art at the time of filing the invention to use the teaching of the opening bordered by a protrusion as taught by Watson to modify the invention of Aoki-Powell in order to removably secure the draw and return tube assembly to a flange in order to avoid a costly and time consuming welding step (Watson; ¶ 09).


Response to Arguments
Applicant's arguments filed 29 March 2021 have been fully considered but they are not persuasive. 
In response to the Applicant's arguments against Powell, the Examiner has used different figures in order to point out the features of Powell that read on the present claims.
In response to the Applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., the resistance to bending) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
In response to the Applicant's argument that, “even if the skilled artisan were in possession of Powell and Aoki, the presently claimed invention would not be obvious. Indeed, Powell would not provide any reasonable basis for the skilled artisan to modify the base of Aoki to improve bending resistance, since it does not deal with this problem and does not disclose features in this regard”.  Once again if Powell is being objected to because of a lack of improved bending resistance see previous response.  The argument that, as far as not dealing with the problem or disclosing features in this regard is also immaterial because the feature being argued against is not recited in the claims.
In response to the Applicant's argument against Borchert is moot since Borchert is no longer being used a prior art in any of the rejections.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES M VAN BUSKIRK whose telephone number is (571)270-3979.  The examiner can normally be reached on 11 A.M. - 7 P.M.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Stashick can be reached on (571) 272-4561.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JAMES M VAN BUSKIRK/           Examiner, Art Unit 3735         

/Anthony D Stashick/           Supervisory Patent Examiner, Art Unit 3735